      Case 5:17-cv-01232-JKP-HJB Document 122 Filed 03/31/21 Page 1 of 35




                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

CITY OF SAN ANTONIO,

        Plaintiff,

v.                                                                   Case No. SA-17-CV-1232-JKP-HJB

TIME WARNER CABLE, TEXAS
LLC, d/b/a Spectrum and Charter
Communications,

        Defendant.

                             MEMORANDUM OPINION AND ORDER

        This case involves an audit by the City of San Antonio (“Plaintiff” or “the City”) of De-

fendant Time Warner Cable Texas LLC’s (“TWC”) franchise fee payments and the City’s efforts

to obtain information to complete its audit and to obtain damages for underpayments. Before the

Court are cross motions for summary judgment: TWC’s Motion for Summary Judgment (ECF No.

73) and City of San Antonio’s Motion for Partial Summary Judgment (ECF No. 76). The motions

are fully briefed, including evidence submitted by both sides.1 TWC has filed a response (ECF No.

88) to the City’s summary judgment motion and a reply brief (ECF No. 104 with an exhibit) sup-

porting its motion. The City has similarly filed a response (ECF No. 91 with exhibits) to Defend-

ant’s motion and a reply brief (ECF No. 102) to support its motion. The Court has also received

an amicus brief from the Texas Attorney General (ECF No. 101), an amicus brief from a Coalition

of Cities (ECF No. 116), and TWC’s response (ECF No. 117) to the latter brief. After considering

the motions, related briefing, relevant evidence, and the applicable law the Court grants both


1
 TWC has filed forty exhibits, some under seal, ECF Nos. 73-1 through 73-40, with its motion for summary judgment.
The City has supported its motion with sealed exhibits, (ECF Nos. 76-1 through 76-24). Although the parties have
submitted sealed exhibits, the Court finds no reason to seal this Memorandum Opinion and Order.
         Case 5:17-cv-01232-JKP-HJB Document 122 Filed 03/31/21 Page 2 of 35




motions in part as set forth herein.

                                              I. BACKGROUND2

           In 2005, Texas enacted Chapter 66 of the Public Utility Regulatory Act (“PURA”), Tex.

Util. Code §§ 66.001 to 66.017.3 Chapter 66 became effective in September 2005. This case con-

cerns an alleged underpayment of cable franchise fees. In 2009, the City began an audit of TWC’s

franchise fees for the period 2006 to 2009. In September 2009, after TWC had objected to the

production of documents and information necessary to conduct the audit, the City commenced a

state mandamus action to compel production and examination of TWC’s business books and rec-

ords. See ECF No. 91-1 (Ex. H, Pl.’s Pet. Mandamus). In April 2011, the City succeeded in that

action after a trial on the merits. See ECF No. 91-2 (Ex. I, Order).

           The parties have diverging views as to what happened during the intervening years. De-

fendant paints a picture of ineptness, abandonment, and neglect on the part of the City, whereas

the City paints TWC as hindering and obstructing the audit process. But despite the differing char-

acterizations, the parties essentially agree on the facts. The parties disagree on TWC’s compliance

with disclosure obligations during the intervening years, but they agree that they discussed the

issues on various occasions through 2011 and 2012. The City completed a draft audit in 2014 based

upon what it viewed as incomplete documentation. See ECF No. 76-11 (sealed Ex. K). The Exec-

utive Summary of that draft audit shows an underpayment of fees by TWC between 2006 and

2015. See id. at i. Following that audit, the parties continued to meet on several occasions. On

August 17, 2015, the City sent TWC a demand letter for underpayments from 2006 through 2013.

See ECF No. 91-20 (Ex. J-19). The City voluntarily dismissed the mandamus action without


2
    Except where noted, the background facts are undisputed.
3
 The parties often refer to Chapter 66 and its various provisions as PURA. Even though the Act itself is much broader
than Chapter 66, the Court may also use PURA in the same shorthand manner.

                                                          2
      Case 5:17-cv-01232-JKP-HJB Document 122 Filed 03/31/21 Page 3 of 35




prejudice on March 22, 2016. See ECF No. 91-21 (Ex. N, Order of Dismissal). Later that year, the

parties unsuccessfully mediated their dispute. See ECF No. 91-24 (sealed Ex. A).

        Plaintiff commenced this action in state court in October 2017. See Pl.’s Orig. Pet. (ECF

No. 1-1). Defendant removed the action to this Court on December 4, 2017, based on diversity

jurisdiction. See Notice of Removal (ECF No. 1). In April 2018, the Court denied Defendant’s

motion to dismiss as to Plaintiff’s request for declaratory relief and Defendant’s assertions of

laches and waiver but granted it with respect to asserted claims of accounting and constructive

trust. See Order (ECF No. 14). Plaintiff omitted the dismissed claims in its First Amended Com-

plaint (“FAC”) filed in July 2018. See FAC (ECF No. 23). It therein seeks a declaratory judgment

as to (1) the definition of “gross revenue” as found in PURA and (2) “support” required under

PURA. See id. ¶ 32. It also asserts claims for statutory violations, money had and received, and

attorney fees. See id. ¶¶ 33-40. It seeks unpaid franchise fees “from 2006 through the time of filing

this lawsuit.” Id. ¶ 27.

        On April 17, 2020, Plaintiff filed an opposed motion for leave to file a Second Amended

Complaint (“SAC”) that proposes amendments to “(1) clarify Plaintiff’s position; (2) narrow the

issues before this Court; and, (3) do not add any factual allegations, causes of action, or requested

relief.” See ECF No. 71 at 2. Later that day, the parties filed their cross motions for summary

judgment. Defendant argues that Plaintiff’s claims not only fail on their merits but are also barred

by the doctrines of laches and waiver. Plaintiff, on the other hand, moves for partial summary

judgment on its claim for declaratory judgment and sets out three requested declarations.

        The parties have completed their briefing on the motions and interested parties have filed

amicus briefs. The Court is prepared to rule. Given the cross nature of the motions, the briefing

often overlaps and duplicates other briefing. In general, the Court may merely cite to one source



                                                 3
      Case 5:17-cv-01232-JKP-HJB Document 122 Filed 03/31/21 Page 4 of 35




of duplicative information.

                                      II. APPLICABLE LAW

        “Under the Erie doctrine, federal courts sitting in diversity apply state substantive law and

federal procedural law.” Gasperini v. Ctr. for Humanities, Inc., 518 U.S. 415, 427 (1996); accord

Erie R.R. Co. v. Tompkins, 304 U.S. 64, 78 (1938). Because jurisdiction in this case is based on

diversity of citizenship, the Court must “apply Texas law.” Ocwen Loan Servicing, L.L.C. v. Berry,

852 F.3d 469, 473 (5th Cir. 2017).

        “When reviewing issues of state law, federal courts look to the law of that state’s highest

court.” City of Alexandria v. Brown, 740 F.3d 339, 351 (5th Cir. 2014); accord Price v. City of

San Antonio, Tex., 431 F.3d 890, 892 (5th Cir. 2005). Absent a final decision by the Texas Supreme

Court that “‘precisely’ resolves the legal issue, federal courts “must make an Erie guess and de-

termine as best [they] can what the Supreme Court of Texas would decide.” Martinez v. Walgreen

Co., 935 F.3d 396, 398 (5th Cir. 2019) (citation omitted). When compelled to make an Erie guess,

federal courts “defer to intermediate state appellate court decisions, unless convinced by other

persuasive data that the highest court of the state would decide otherwise.” Mem’l Hermann

Healthcare Sys. Inc. v. Eurocopter Deutschland, GMBH, 524 F.3d 676, 678 (5th Cir. 2008) (cita-

tions and internal quotation marks omitted); accord Price, 431 F.3d at 893 n.5. The federal courts

not only look to the intermediate state appellate decisions, but also to “the general rule on the issue,

decisions from other jurisdictions, and general policy concerns.” Martinez, 935 F.3d at 398 (cita-

tion omitted).

        When federal courts “interpret a Texas statute,” they “follow the same rules of construction

that a Texas court would apply—and under Texas law the starting point of [the] analysis is the

plain language of the statute.” Forte v. Wal-Mart Stores, Inc., 780 F.3d 272, 277 (5th Cir. 2015)



                                                   4
     Case 5:17-cv-01232-JKP-HJB Document 122 Filed 03/31/21 Page 5 of 35




(quoting Wright v. Ford Motor Co., 508 F.3d 263, 269 (5th Cir. 2007)), certified question accepted

(Mar. 6, 2015), certified question answered, 497 S.W.3d 460 (Tex. 2016).

                                   III. LEGAL STANDARD

       “The court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). “As to materiality, the substantive law will identify which facts are material” and

facts are “material” only if they “might affect the outcome of the suit under the governing law.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Disputes over material facts qualify as

“genuine” within the meaning of Rule 56 when “the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.” Id. Given the required existence of a genuine dispute of

material fact, “the mere existence of some alleged factual dispute between the parties will not

defeat an otherwise properly supported motion for summary judgment.” Id. at 247-48. A claim

lacks a genuine dispute for trial when “the record taken as a whole could not lead a rational trier

of fact to find for the nonmoving party.” Scott v. Harris, 550 U.S. 372, 380 (2007) (quoting Matsu-

shita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586-87 (1986)).

       The “party seeking summary judgment always bears the initial responsibility of informing

the district court of the basis for its motion.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

When seeking summary judgment on an affirmative defense, the movant “must establish beyond

peradventure” each essential element of the defense. Access Mediquip L.L.C. v. UnitedHealthcare

Ins. Co., 662 F.3d 376, 378 (5th Cir. 2011), adhered to on reh’g en banc, 698 F.3d 229 (5th Cir.

2012); Fontenot v. Upjohn Co., 780 F.2d 1190, 1194 (5th Cir.1986).

       When considering a motion for summary judgment, courts view all facts and reasonable

inferences drawn from the record “in the light most favorable to the party opposing the motion.”

Heinsohn v. Carabin & Shaw, P.C., 832 F.3d 224, 234 (5th Cir. 2016) (citation omitted). Once the
                                                 5
     Case 5:17-cv-01232-JKP-HJB Document 122 Filed 03/31/21 Page 6 of 35




movant has carried its summary judgment burden, the burden shifts to the non-movant to establish

a genuine dispute of material fact. With this shifting burden, the nonmoving party “must do more

than simply show that there is some metaphysical doubt as to the material facts.” Matsushita, 475

U.S. at 586. “Unsubstantiated assertions, improbable inferences, and unsupported speculation are

not sufficient to defeat a motion for summary judgment.” Heinsohn, 832 F.3d at 234 (citation

omitted). Additionally, the courts have “no duty to search the record for material fact issues.” RSR

Corp. v. Int’l Ins. Co., 612 F.3d 851, 857 (5th Cir. 2010); accord Hernandez v. Yellow Transp.,

Inc., 670 F.3d 644, 651 (5th Cir. 2012).

                                              IV. LACHES

       TWC asserts that Plaintiff’s claims are barred by laches. ECF No. 73 at 22-29. The Court

addressed this defense in the context of TWC’s motion to dismiss. See City of San Antonio v. Time

Warner Cable Texas, LLC, No. SA-17-CV-01232-OLG, 2018 WL 6588564, at *3 (W.D. Tex. Apr.

9, 2018). As previously recognized, “municipalities are generally exempt from statute of limita-

tions defenses.” Id. (relying on Tex. Civ. Prac. & Rem. Code § 16.061(a)). But laches differs from

such statutory defenses and may be asserted against a municipality that “unreasonably delays as-

serting its rights.” Houston Lighting & Power Co. v. City of Wharton, 101 S.W.3d 633, 639 (Tex.

App. – Houston [1st Dist.] 2003, pet. denied). And the defense may apply despite a general prohi-

bition to applying laches to cities when they perform a governmental function. Id. This is so, be-

cause “Texas courts have repeatedly held that, although equitable defenses do not generally apply

to governmental entities when they are acting in their governmental capacity, equitable defenses

may apply when justice requires it and no governmental function is impaired.” Id. (citing Roberts

v. Haltom City, 543 S.W.2d 75, 80 (Tex. 1976); City of Dallas v. GTE Sw., Inc., 980 S.W.2d 928,

937 (Tex. App. – Fort Worth 1998, pet. denied); City of Corpus Christi v. Nueces Cty. Water



                                                 6
      Case 5:17-cv-01232-JKP-HJB Document 122 Filed 03/31/21 Page 7 of 35




Control & Improvement Dist. No. 3, 540 S.W.2d 357, 378-79 (Tex. Civ. App. – Corpus Christi

1976, writ ref’d n.r.e.)).

        The laches defense “is akin to that of estoppel.” City of El Paso v. El Paso Entm’t, Inc.,

382 F. App’x 361, 366 (5th Cir. 2010) (per curiam) (quoting City of Fort Worth v. Johnson, 388

S.W.2d 400, 403 (Tex. 1964)). And Texas “has ‘long held that a city cannot be estopped from

exercising its governmental functions.’” Id. (quoting City of White Settlement v. Super Wash, Inc.,

198 S.W.3d 770, 773 (Tex. 2006)). While Texas courts apply a “narrow” when-justice-requires

exception, they apply estoppel “with caution and only in exceptional cases where the circum-

stances clearly demand its application to prevent manifest injustice.” Id. (quoting City of Hutchins

v. Prasifka, 450 S.W.2d 829, 836 (Tex. 1970)). The Texas Supreme Court has clarified “that the

exception is limited to instances where ‘city officials may have affirmatively misled the parties

seeking to estop the city and . . . the misleading statements resulted in the permanent loss of their

claims against the cities.” Id. (quoting Super Wash, 198 S.W.3d at 775). Thus, courts may allow

the laches defense only when “justice requires estoppel and the party asserting the defense would

otherwise be without a remedy.” Id.

        Although “Texas courts have recognized that certain affirmative defenses do not apply if a

city is exercising a governmental, as opposed to a proprietary, function,” the “threshold question”

is what function is at issue. Truong v. City of Houston, 99 S.W.3d 204, 209 (Tex. App. – Houston

[1st Dist.] 2002, no pet.). “The distinction has not been a clear one, but generally speaking, a

municipality’s proprietary functions are those conducted in its private capacity, for the benefit only

of those within its corporate limits, and not as an arm of the government, while its governmental

functions are in the performance of purely governmental matters solely for the public benefit.”

Tooke v. City of Mexia, 197 S.W.3d 325, 343 (Tex. 2006) (citations, footnotes, and internal



                                                  7
      Case 5:17-cv-01232-JKP-HJB Document 122 Filed 03/31/21 Page 8 of 35




quotation marks omitted); accord Tex. Civ. Prac. & Rem. Code § 101.0215(a) (providing a non-

exhaustive list of governmental functions and defining such functions as “those functions that are

enjoined on a municipality by law and are given it by the state as part of the state’s sovereignty, to

be exercised by the municipality in the interest of the general public”) and (b) (providing non-

exhaustive list of proprietary functions and defining such functions as “those functions that a mu-

nicipality may, in its discretion, perform in the interest of the inhabitants of the municipality”).

“The key difference between” the two types of functions “is that the city functions in its govern-

mental capacity when it performs functions mandated by the state.” Truong, 99 S.W.3d at 210.

       Here, the parties disagree whether the City is exercising a governmental or proprietary

function. Compare ECF No. 91. at 8 with ECF No. 104 at 2-3. And their disagreement affects their

description of the City’s action – Plaintiff describes it as collecting franchise fees from Defendant,

whereas Defendant describes it as conducting an audit. While both sides present arguable posi-

tions, the City seems to have the better position. Defendant, moreover, has the burden to show that

its defense applies. And that means that Defendant must show circumstances sufficient to justify

application of the defense as well as establishing each essential element of the defense.

       By enacting PURA, Texas established a framework for the regulation of state-issued cable

and video franchises, including the collection of franchise fees. See Tex. Util. Code §§ 66.001 to

66.017. Texas sets the amount of fees, defines how to calculate the fees, provides enforcement

mechanisms, and mandates that franchises pay fees to the municipalities. Id. § 66.005. Compared

to the functions listed in Tex. Civ. Prac. & Rem. Code § 101.0215 the function most closely re-

sembles tax collection, which is a governmental function.

       Defendant characterizes the City’s efforts to obtain franchise fees as “a quintessentially

proprietary activity because it is for the benefit of the City’s residents and is discretionary.” ECF



                                                  8
      Case 5:17-cv-01232-JKP-HJB Document 122 Filed 03/31/21 Page 9 of 35




No. 104 at 2. It points to a discretionary aspect of § 66.005(b) that provides municipalities with the

authority to review business records. See id. But that discretionary aspect is expressly limited “to

the extent necessary to ensure compensation in accordance with” the franchisee’s obligation to pay

franchise fees under § 66.005(a). Section (b) also provides discretionary authority for cities to

commence litigation regarding a compensation dispute.

        Defendant’s contention that the City is acting only for the benefit of its residents appears

at odds with its motion’s introductory paragraph in which it characterizes the City’s action as “a

baseless effort to extort additional fees from TWC that ultimately would come from its subscribers

who are City taxpayers.” ECF No. 93 at 1. Further, Defendant does not identify what benefit ac-

crues to the City’s residents rather than the public in general. As shown by the amicus briefs, other

municipalities could benefit should Plaintiff succeed with this action, which requires interpretation

of a state statute. As a state requirement to pay franchise fees, the public in general would reap

benefits from this litigation.

        Further, at its essence, this is a case about an alleged underpayment of franchise fees by

Defendant. Collecting those fees is a governmental function imposed by Texas statute. The statute

requires franchises to pay fees to the municipalities. There is no provision to permit private persons

to collect the fees. And, while the statute provides that municipalities may bring a court action for

any compensation dispute, it does not permit a private person to do so. Furthermore, while the

statute provides discretionary authority to review business records, i.e., conduct an audit, such

function is intricately intertwined with the state mandate that franchises pay the franchise fee. Even

if a municipality may secure private assistance with conducting an audit, that does not alter the

ultimate governmental function – collecting franchise fees – that led to this litigation. The Fifth

Circuit commented long ago that it does “not think that a five percent franchise fee for a service



                                                  9
     Case 5:17-cv-01232-JKP-HJB Document 122 Filed 03/31/21 Page 10 of 35




rendered to the citizens by a private company places the government in a proprietary capacity even

if the government were acting as administrator of the franchise.” Video Int’l Prod., Inc. v. Warner-

Amex Cable Commc’ns, Inc., 858 F.2d 1075, 1085 (5th Cir. 1988). Collecting such a five percent

fee is not a proprietary function even if the municipality exercises its discretionary authority to

conduct an audit and even if it utilizes a private expert to complete or assist with the audit.

       For these reasons, the Court finds that Defendant has not carried its burden to show that

Plaintiff is merely exercising a proprietary function. The Court thus proceeds as though Plaintiff

is exercising a governmental function. Therefore, for the laches defense to be applicable here,

Defendant must show that this is an exceptional case that does not impair any governmental func-

tion and clearly demands application of laches to prevent manifest injustice. And, as clarified by

the Texas Supreme Court, that means that Defendant must show that city officials may have af-

firmatively misled it and the misleading statements resulted in the permanent loss of its claims

against the City. Defendant points the Court to no such evidence. Defendant, furthermore, has no

claims against the City. It is the City that is trying to collect fees. Accordingly, the circumstances

of this case, as presented on summary judgment, do not clearly demand application of the defense

to prevent manifest injustice.

       Furthermore, whether the defense applies under the narrow exception also depends on De-

fendant making a sufficient showing of the elements of its defense. “Under Texas law the two

elements of laches are ‘(1) unreasonable delay by one having legal or equitable rights in asserting

them; and (2) a good faith change of position by another to his detriment because of the delay.’”

Exxon Corp. v. Oxxford Clothes, Inc., 109 F.3d 1070, 1082 (5th Cir. 1997) (quoting Rogers v.

Ricane Enters., Inc., 772 S.W.2d 76, 80 (Tex. 1989)). These are required elements even if Defend-

ant had shown that Plaintiff was exercising a proprietary, rather than governmental, function. And



                                                 10
     Case 5:17-cv-01232-JKP-HJB Document 122 Filed 03/31/21 Page 11 of 35




while Defendant makes broad accusations about unreasonable delay and its detrimental reliance,

there is at least a genuine dispute of material fact as to whether Plaintiff unreasonably delayed

asserting its rights under Chapter 66. Such factual dispute precludes summary judgment based on

this defense and eliminates any need to consider whether Defendant made a good faith change of

position to its detriment.

          The factual dispute as to unreasonable delay also goes to the extent of Plaintiff’s claims for

damages, which expand from 2006 through October 2017 (date of original state petition) or July

2018 (date of FAC). What may constitute an unreasonable delay for damage claims from 2006

may not constitute delay at all for damage claims from 2017. Furthermore, even if there is the

potential applicability of laches for collecting fees that were due as far back as 2006, Defendant

has shown no potential applicability for Plaintiff’s claim for declaratory relief seeking the inter-

pretation of a state statute that has not changed in any pertinent respect in the intervening years.

The doctrine of laches simply appears to be ill-suited as a defense to the declaratory judgment

claim asserted in this case.

          For these reasons, the Court denies TWC’s motion to the extent it relies on the doctrine of

laches.

                                                 V. WAIVER

          TWC also asserts that Plaintiff’s claims are barred by the doctrine of waiver. ECF No. 73

at 29-31. As it did with laches, the Court addressed this defense in the context of TWC’s motion

to dismiss. See City of San Antonio v. Time Warner Cable Texas, LLC, No. SA-17-CV-01232-

OLG, 2018 WL 6588564, at *4 (W.D. Tex. Apr. 9, 2018). As previously recognized:

          Under Texas law, waiver “is the intentional relinquishment of a right actually
          known, or intentional conduct inconsistent with claiming that right.” Ulico Cas. Co.
          v. Allied Pilots Ass'n, 262 S.W.3d 773, 778 (Tex. 2008). “Silence or inaction, for
          so long a period as to show an intention to yield a known right, is [ ] enough to

                                                   11
     Case 5:17-cv-01232-JKP-HJB Document 122 Filed 03/31/21 Page 12 of 35




        prove waiver.” Bott v. J.F. Shea Co., 388 F.3d 530, 533 (5th Cir. 2004) (quoting
        Tenneco Inc. v. Enter. Prods. Co., 925 S.W.2d 640, 643 (Tex. 1996)). However,
        “the issue of waiver becomes a matter of law only where material facts and circum-
        stances are undisputed or clearly established and there is no room for argument or
        inference.” First Interstate Bank of Ariz., N.A. v. Interfund Corp., 924 F.2d 588,
        595 (5th Cir. 1991). . . .
2018 WL 6588564, at *4.
        “The elements of waiver are: (1) an existing right, benefit, or advantage; (2) knowledge,

actual or constructive, of its existence; and (3) actual intent to relinquish the right, which can be

inferred from conduct.” First Interstate Bank, 924 F.2d at 595. In general, “waiver is a fact ques-

tion turning on the question of intent.” Id. “Waiver requires either actual intent to relinquish a right

or intentional conduct inconsistent with claiming the right – not both.” Trelltex, Inc. v. Intecx,

L.L.C., 494 S.W.3d 781, 792 (Tex. App. – Houston [14th Dist.] 2016, no pet.). TWC has the burden

to “conclusively establish waiver.” Sefzik v. City of McKinney, 198 S.W.3d 884, 895 (Tex. App. –

Dallas 2006, no pet.).

        Considering the summary judgment evidence in a light most favorable to Plaintiff, the

Court cannot find that Defendant has carried its burden to establish waiver. Accordingly, it denies

TWC’s motion to the extent it is based on the doctrine of waiver.

              VI. DECLARATORY JUDGMENT AND STATUTORY VIOLATIONS

        Contending that Plaintiff’s declaratory judgment and statutory violations lack merit, De-

fendant moves for summary judgment on the claims together. ECF No. 73 at 31-44. In response,

Plaintiff notes that it has moved for summary judgment on its declaratory judgment claim but not

on its claim based on statutory violations. See ECF No. 91 at 20. It contends that, while “the claims

are topically related, the claims vary in that the declaratory judgment claim only involves questions

of law regarding the proper construction of PURA while the statutory violation claim involves

complicated questions of fact regarding TWC’s accounting and billing practices.” See id.


                                                  12
     Case 5:17-cv-01232-JKP-HJB Document 122 Filed 03/31/21 Page 13 of 35




       In its First Amended Complaint, Plaintiff seeks a declaration that the definition of “gross

revenue” as found in PURA includes but is not limited to six enumerated categories identified as:

       (i) Any amounts of advertising revenue and commissions shown on TWC’s
       books and records;

       (ii) Any other amounts of contra-revenue. This includes: Refer-A-Friend
       Discounts, VOD adjustments, hotel on demand purchases, and restocking fees;

       (iii) Any revenue derived from unreturned equipment;
       (iv) Any Franchise Fees collected from subscribers and other customers;
       (v) Any FCC end-user fees; and
       (vi) Any revenue generated from new cable services.
See FAC ¶ 32(a). It also seeks a declaration that TWC must provide the following as “support” for

quarterly payments as required by PURA:

       (i) Electronic download of the General Ledger and revenue account structure with
       descriptions. The format of such files can be agreed to between TWC and the City,
       but at a minimum data will be provided in pipe delineated files;
       (ii) Reconciliation of basis of payments to the City with the General Ledger ac-
       counts in the franchise area and for other revenue accounts;
       (iii) Calculations showing the allocation of advertising and revenue that is not rec-
       orded to specific franchise areas;
       (iv) Monthly subscriber accounts in San Antonio and in other areas served by the
       San Antonio system, including the number of subscribers in any bulk account; and
       (v) Pass-by data for each quarter.
See id. ¶ 32(b). The City’s statutory violations are limited to alleged failures of Defendant to pay

the five percent franchise fee of § 66.005 and a one percent fee of § 66.006, which are both calcu-

lated from gross revenues. See id. ¶¶ 34-36.

A. Dropped Claims and Impact of Proposed Second Amended Complaint

       Plaintiff has filed an opposed motion for leave to file a Second Amended Complaint. The

Magistrate Judge is holding the motion and a related motion for sanctions pending ruling on the


                                                13
     Case 5:17-cv-01232-JKP-HJB Document 122 Filed 03/31/21 Page 14 of 35




two motions for summary judgment now before the Court. In response to TWC’s motion, the City

often relies on the proposed amendment. In fact, it states: “The Proposed Second Amended Com-

plaint only amends the City’s Complaint to the extent it: (1) drops claims the City decided not to

pursue following final depositions; (2) makes minor, non-substantive clarifications to factual alle-

gations following the completion of discovery; and (3) clarifies the City’s specific request for de-

claratory judgment.” ECF No. 91 at 31 n.16.

        Within that response, Plaintiff also affirmatively states that (1) it “does not seek to collect

fees on any revenue involving a thirty party . . . unless such revenue is specifically addressed by

PURA,” (2) the only involvement with third parties involve advertising, and (3) it has “dropped

an additional issue involving third parties and advertising when it determined that such third party

revenue should not be subject to franchise fees under PURA.” See id. at 27 n.13. Plaintiff also

limits its claim regarding unreturned equipment to franchise fee payments made by TWC prior to

2016, because TWC has conceded that it began including revenue from unreturned equipment

since 2016. See id. at 28 n.14.

        The proposed Second Amended Complaint drops the request for declaratory judgment re-

garding categories (ii), (v), and (vi) related to “gross revenue.” See Proposed SAC ¶ 30(a). It also

changes category (iv) of the required “support” by including free and nonpaid accounts with bulk

accounts. See id. ¶ 30(b)(iv). Through the proposed SAC, Plaintiff also alters ¶ 20 to allege that

TWC owes unpaid franchise fees related to three (rather than five)4 categories: (1) under-reported

subscriber revenue, (2) under-reported advertising revenue, and (3) incorrect calculation method-

ology. See id. ¶ 20. The SAC alters ¶ 21 relating to under-reported subscriber revenue by deleting


4
  The FAC had included two other categories: (4) under-reported package early termination fees and (5) unreported
third-party advertising fees. See ECF No. 23 ¶¶ 20, 23-24. The SAC drops those categories as a basis for unpaid
franchise fees.


                                                       14
     Case 5:17-cv-01232-JKP-HJB Document 122 Filed 03/31/21 Page 15 of 35




the last sentence: “Because the data is not reliable, the City cannot be assured TWC accurately

calculated and remitted Franchise Fees.” Compare id. ¶ 21 with FAC ¶ 21.

        Whether or not the Court grants the proposed amendment, Plaintiff may drop or abandon

claims and, through the SAC and its briefing on the cross motions for summary judgment, Plaintiff

abandons its request for certain declarations noted above as well as two categories that formed its

basis for alleging unpaid franchise fees. Defendant itself concedes in its reply brief that the City

has dropped its claims regarding early termination fees, third party advertising fees, revenue from

unreturned equipment since 2016, and FCC end-user fees. See ECF No. 104 at 5. Thus, its argu-

ments on these claims no longer warrant consideration. See ECF No. 73 at 41-42 (early termination

fees); 42-43 (third-party advertising fees); 43-44 (FCC end-user fees). And, in response to the

motion to amend, it recognizes Plaintiff’s attempt to drop those claims in addition to seeking to

drop the sentence from ¶ 21. ECF No. 79 at 6 (comparing SAC ¶ 21 with FAC ¶ 21).

        Through its motion, the City seeks summary judgment on its declaratory judgment claim

and thus initially requests declarations “that: (1) TWC may not subtract advertising commissions

from revenue for purposes of franchise fee payments made to the City under Chapter 66; and (2)

any revenue derived from unreturned equipment fees must be included as revenue for purposes of

franchise fee payments made under Chapter 66.” ECF No. 76 at 2. In concluding its motion, it

reiterates those requested declarations and requests a third declaration that “Generally Accepted

Accounting Principles [(“GAAP”)] do not supersede the express provisions regarding calculations

of gross revenue in Chapter 66 of PURA nor do they justify the omission of any realized revenue

from unreturned equipment fees for purposes of calculations made pursuant to Chapter 66.”5



5
 While GAAP represents accounting principles, the acronym appears singular. Thus, courts and parties often treat it
as singular in many instances. The Court may treat it as singular or plural depending on the circumstances.


                                                        15
     Case 5:17-cv-01232-JKP-HJB Document 122 Filed 03/31/21 Page 16 of 35




categories Id. at 18. In response to Defendant’s motion, the City states that its

       declaratory judgment claim seeks a declaration that (1) GAAP does not supersede
       the language of PURA; (2) advertising commissions (as that phrase is used on
       TWC’s internal accounting records and advertising invoices) shall not be netted
       against gross revenue even if TWC did not actually receive such revenue; and (3)
       unreturned equipment fees must be included in gross revenue when realized.
ECF No. 91 at 20. And, in conclusion to that response, it asks the Court to deny TWC’s motion,

grant its motion, and make the three declarations set out in its motion. Id. at 37.

       For purposes of resolving the cross motions for summary judgment, the Court finds that

Plaintiff has dropped or abandoned certain claims through its proposed SAC and its briefing on

the cross motions. The Court finds no current need to address their merits for purposes of summary

judgment. At this stage of the litigation, it is appropriate to dismiss the dropped and abandoned

claims with prejudice. When considering the pending motion for sanctions, the extent to which the

Magistrate Judge considers these dismissed claims remains within his sound discretion.

       Although Plaintiff’s motion for summary judgment does not address each component of

the request for declaratory judgment in its First or Second Amended Complaints, the Court does

not consider the motion as dropping any component of the declaratory judgment request other than

the omissions and changes set out in the SAC. Because Plaintiff only pursues partial summary

judgment it is natural for its motion to be more limited than the request for declaratory judgment

within its pleading.

       Now that the Court has clarified the remaining claims and those at issue in Plaintiff’s mo-

tion, it is prepared to address the merits of both motions for summary judgment. To aid in that

endeavor, it sets out the applicable statutory framework and considers how generally accepted

accounting principles apply with respect to the statute in the context of this case.

B. Statutory Framework

       The parties agree that the merits of this case require interpretation of Tex. Util. Code §

                                                 16
     Case 5:17-cv-01232-JKP-HJB Document 122 Filed 03/31/21 Page 17 of 35




66.002(6). Indeed, the case involves issues of first impression regarding the interpretation of the

Texas statute. In all cases requiring statutory interpretation, courts begin “with the statutory text,”

and absent a definition within the statute, they generally interpret statutory terms “in accordance

with their ordinary meaning.” Sebelius v. Cloer, 569 U.S. 369, 376 (2013) (quoting BP Am. Pro-

duction Co. v. Burton, 549 U.S. 84, 91 (2006)).

       Both sides argue that the plain meaning of the statute dictates an outcome in their favor.

The amicus briefing likewise argue that the plain meaning of the statute dictates a particular out-

come. Unsurprisingly, the parties disagree as to what the plain meaning is. The disagreement stems

from the meaning of “gross revenues” as used and defined in Chapter 66.

       For purposes of Chapter 66, PURA defines several terms in Tex. Util. Code § 66.002. At

issue in this case is the lengthy definition of “Gross revenues” set out in § 66.002(6)(A) in con-

junction with the exclusions from that definition set out in Paragraph (B). To reduce the definition

to its essentials as applied in this case, it is helpful to avoid some of the wordiness by using undis-

puted facts in this case. First, it is undisputed that TWC is a holder of a state-issued certificate of

franchise authority. It is further undisputed that TWC has provided cable and other communication

services to the City’s residents and businesses. This case, furthermore, presents no reason to dif-

ferentiate between TWC and any affiliate. Thus, the Court can disregard references to affiliates.

Because there is no dispute as to these matters, the Court can peel away some redundancy from

the definition by using “TWC” for the entity and its affiliates and “service” or “its services” for

covered cable or video services.

       With those clarifying tweaks, gross revenues “means all consideration of any kind or nature

. . . derived by [TWC] from the operation of [its service] network to provide [its services] within

the municipality.” See Tex. Util. Code § 66.002(6)(A). After that broad definition, the statute



                                                  17
     Case 5:17-cv-01232-JKP-HJB Document 122 Filed 03/31/21 Page 18 of 35




clarifies that “[g]ross revenue shall include all consideration paid to [TWC],” including but not

limited to (i) “all fees charged to subscribers for any and all . . . service provided by [TWC],” (ii)

“any fee imposed on [TWC] by this chapter that is passed through and paid by subscribers,” and

(iii) compensation received by TWC “that is derived from the operation of [TWC’s] network to

provide . . . service with respect to commissions that are paid to [TWC] as compensation for pro-

motion or exhibition of any products or services on [TWC’s] network, such as ‘home shopping’

or a similar channel, subject to Paragraph B(v).” See id.

       Further, “[g]ross revenue includes a pro rata portion of all revenue derived by [TWC] pur-

suant to compensation arrangements for advertising derived from the operation of [TWC’s] net-

work to provide . . . service within a municipality, subject to Paragraph (B)(iii).” Id. After the

statute explains how to calculate that pro rata allocation of advertising revenue, it states that

“[a]dvertising commissions paid to third parties shall not be netted against advertising revenue

included in gross revenue.” See id.

       While Paragraph (A) of § 66.002(6) sets out what is included in the definition “gross rev-

enues,” Paragraph (B) expressly excludes some revenue or potential revenue from that definition.

See id. § 66.002(6). Section 66.002(6)(B) contains twelve specific categories that the statute ex-

cludes from “gross revenues.” Identified by their statutory listing numeral, Defendant identifies

the following exclusions as at issue in this case:

       (i) any revenue not actually received, even if billed, such as bad debt;
       (iii) refunds, rebates, or discounts made to subscribers, leased access providers, ad-
       vertisers, or a municipality;
       (vii) the provision of cable services or video services to customers at no charge, as
       required or allowed by this chapter, including without limitation the provision of
       cable services or video services to public institutions, as required or permitted in
       this chapter, including without limitation public schools or governmental entities,
       as required or permitted in this chapter; and


                                                 18
        Case 5:17-cv-01232-JKP-HJB Document 122 Filed 03/31/21 Page 19 of 35




           (x) sales of capital assets or sales of surplus equipment that is not used by the pur-
           chaser to receive cable services or video services from [TWC].
ECF No. 73 at 6.6

           Through § 66.005(a), Texas requires TWC to pay the City “a franchise fee of five percent

based upon the definition of gross revenues as set forth in [Chapter 66 – State Issued Cable and

Video Franchise].” Through § 66.005(b), Texas requires providers, such as TWC, to (1) pay the

required franchise fee “quarterly, within 45 days after the end of the quarter for the preceding

calendar quarter” and (2) support its payment by an accompanying “summary explaining the basis

for the calculation of the fee.” Through that same provision, Texas also provides municipalities,

such as Plaintiff, discretionary authority to “review the business records” of providers such as

TWC “to the extent necessary to ensure compensation in accordance with [§ 66.005(a)],” but re-

stricts such review to “records that relate to the 48-month period preceding the date of the last

franchise fee payment.” Section 66.005(b) further allocates the “costs of the examination” to each

party while, “in the event of a dispute concerning compensation” under § 66.005, also providing

municipalities discretionary authority to “bring an action in a court of competent jurisdiction.”

           Section 66.005(c) also has some relevancy to this action. It provides that TWC “may re-

cover from [its] customers any fee imposed by [Chapter 66].”

C. Generally Accepted Accounting Principles

           Generally accepted accounting principles, or GAAP, comprise “[a] set of rules that encom-

pass the details, complexities, and legalities of business accounting.” In re Houtex Builders, LLC,

No. 18-34658, 2020 WL 7481743, at *2 n.7 (Bankr. S.D. Tex. Dec. 18, 2020). Further, “[t]he

Financial Accounting Standards Board (FASB) uses GAAP as the foundation for its comprehen-

sive set of approved accounting methods and practices.” Id. The Supreme Court has recognized


6
    Defendant also identified exclusion (viii) as at issue, but that exclusion relates to an issue dropped by Plaintiff.

                                                              19
     Case 5:17-cv-01232-JKP-HJB Document 122 Filed 03/31/21 Page 20 of 35




that GAAP “is synonymous with” the phrase “best accounting practice.” Thor Power Tool Co. v.

Comm’r, 439 U.S. 522, 532 (1979).

       The parties disagree as to the applicability of GAAP in the context of determining gross

revenues under PURA. “Applying GAAP often involves subjective determinations.” Owens v. Ja-

strow, 789 F.3d 529, 543 (5th Cir. 2015). And the following passage from Thor Power in the tax

context appears particularly enlightening:

       Accountants long have recognized that “generally accepted accounting principles”
       are far from being a canonical set of rules that will ensure identical accounting
       treatment of identical transactions. “Generally accepted accounting principles,” ra-
       ther, tolerate a range of “reasonable” treatments, leaving the choice among alterna-
       tives to management. Such, indeed, is precisely the case here. Variances of this sort
       may be tolerable in financial reporting, but they are questionable in a tax system
       designed to ensure as far as possible that similarly situated taxpayers pay the same
       tax. If management's election among “acceptable” options were dispositive for tax
       purposes, a firm, indeed, could decide unilaterally—within limits dictated only by
       its accountants—the tax it wished to pay. Such unilateral decisions would not just
       make the [Internal Revenue] Code inequitable; they would make it unenforceable.
439 U.S. at 544 (footnotes omitted).

       Nothing in § 66.002(6) mentions GAAP. But Texas has expressly required application of

GAAP in other provisions of PURA. See Tex. Util Code §§ 36.065(a) and (b)(1) (addressing pen-

sion and other postemployment benefits) and 39.260 (requiring use of GAAP for some terms used

in Subchapters F and G of Chapter 39 of PURA). “A statute’s silence can be significant.” PPG

Indus., Inc. v. JMB/Houston Centers Partners Ltd. P’ship, 146 S.W.3d 79, 84 (Tex. 2004). “When

the Legislature has employed a term in one section of a statute and excluded it in another, [courts]

presume that the Legislature had a reason for excluding it.” Fireman’s Fund Cty. Mut. Ins. Co. v.

Hidi, 13 S.W.3d 767, 769 (Tex. 2000) (per curiam). But at every stage of statutory interpretation,

the Court’s goal is “to give effect to the Legislature’s intent.” Id. at 768. And courts first look “to

the plain meaning of the statute’s words.” Id. at 768-69. Courts also recognize that “legislatures

do not always mean to say something by silence.” PPG Indus., 146 S.W.3d at 84. In some

                                                  20
     Case 5:17-cv-01232-JKP-HJB Document 122 Filed 03/31/21 Page 21 of 35




instances, “Legislative silence may be due to mistake, oversight, lack of consensus, implied dele-

gation to courts or agencies, or an intent to avoid unnecessary repetition.” Id. Importantly, how-

ever, courts must begin the “analysis by noting that the Legislature clearly knew how to” include

specific language regarding GAAP but did not do so in Chapter 66 of PURA. See id.

       And so that is where this Court begins. Texas certainly knew how to require application of

GAAP, but the express terms of § 66.002(6) omits any reference to such accounting principles.

The City interprets that to mean that the principles are immaterial to determining gross revenue

under the statute. It does not challenge TWC’s need to comply with GAAP to “maintain GAAP-

compliant accounting for financial reporting purposes” but recognizes that “certain situations like

tax accounting require separate books and accounting methods.” ECF No. 102 at 6-7. Defendant,

on the other hand, interprets the silence as not dictating anything. And it submits that no one is

arguing that GAAP supersede the plain and express language of Chapter 66. ECF No. 88 at 22.

       So, a pertinent question is whether § 66.0002(6) omits reference to GAAP because the

Legislature wanted to make the principles irrelevant , because it wanted to permit cable and video

providers flexibility in their gross revenue calculations, or for some other reason? The second

possibility seems unlikely. And the language of § 66.005(a) expressly states that such providers

“shall pay . . . a franchise fee of five percent based upon the definition of gross revenues as set

forth in this chapter.” That means five percent of gross revenues as defined in § 66.002(6). The

definition of gross revenues does not change due to subjective determinations of cable or video

service providers. Because the statutory definition of gross revenues controls, GAAP is irrelevant

to the extent the principles are not consistent with the statute. Thus, GAAP do not supersede the

statutory language and the Court grants the City’s motion to the extent it seeks such a declaration

through summary judgment.



                                                21
     Case 5:17-cv-01232-JKP-HJB Document 122 Filed 03/31/21 Page 22 of 35




        However, the Court disagrees with the City’s assessment that “equating compliance with

GAAP to compliance with PURA” effectively argues that GAAP supersedes Chapter 66. See ECF

No. 102 at 6. The statute neither makes the application of GAAP mandatory nor suggests the ap-

plicability of such principles. But, if a given principle, is consistent with the statutory definition,

the Court sees no reason to exclude reliance on the principle. Accordingly, while GAAP does not

supersede the statutory definition, applicability of GAAP may ultimately depend on the precise

attempted use of GAAP. For instance, Defendant asserts that § 66.002(6)(B)(i) expressly incorpo-

rates the generally accepted accounting principle that gross revenues exclude revenue not received.

See ECF No. 88 at 23. The Court addresses this provision in greater detail later.

        While the Court recognizes that GAAP may apply when consistent with the statutory def-

inition, it disagrees with Defendant’s suggestion or argument that an independent audit by a public

accounting firm verifying accurate financial reporting, see ECF No. 73 at 22, has any definitive

bearing on claims asserted in this case. Like the applicability of GAAP in general, the relevancy

or impact of such an independent audit may ultimately depend on the facts and circumstances of

the audit.

        For these reasons, the Court grants the City’s motion to the extent Plaintiff seeks a decla-

ration that GAAP do not supersede the statutory language.

D. Advertising Revenue

        Plaintiff characterizes its declaratory judgment request regarding advertising revenue in

two ways: (1) “TWC may not subtract advertising commissions from revenue for purposes of

franchise fee payments made to the City under Chapter 66” and (2) “advertising commissions (as

that phrase is used on TWC’s internal accounting records and advertising invoices) shall not be

netted against gross revenue even if TWC did not actually receive such revenue.” ECF No. 76 at



                                                  22
     Case 5:17-cv-01232-JKP-HJB Document 122 Filed 03/31/21 Page 23 of 35




2; ECF No. 91 at 20.

       TWC explains that it receives two types of advertising revenue: (1) when it sells advertising

spots (“spots”) directly to advertisers and (2) when it sells spots to third-party advertising agencies.

TWC invoices the two types of revenue similarly, except that invoices to an advertising agency

(“Agency Invoices”) deducts an “Agency Commission” from the “Airtime Total” to obtain a “Net

Total,” which would equal the “Balance Due.” On the other hand, TWC invoices sent to advertisers

directly (“Direct Invoices”) contain no deduction thus making the Airtime Total the same as the

Balance Due.

       For the first type of advertising revenue, TWC records the full amount received as gross

revenue and does not deduct commissions paid. That type of revenue is not at issue in this case. In

some respects, the second type of revenue might not be at issue because Plaintiff has dropped some

issues involving third parties and advertising. Based on the summary judgment briefing, there is

only one remaining issue regarding advertising revenue (as differentiated from advertising alloca-

tion addressed later). And that issue centers around the parties’ distinct views as to exactly what

transpires when TWC sells spots to an advertising agency.

       Relying on invoice documentation, Plaintiff views the sequence as TWC omitting adver-

tising commissions from its gross revenue calculations. See ECF No. 76 at 5-6. It characterizes

TWC’s actions as “netting advertising commissions.” See ECF No. 91 at 20, 24-28. The theory is

that commissions paid to third party agencies constitute revenue for TWC, the cable provider itself.

TWC views Plaintiff’s arguments as attempting to convert discounts to advertising agencies into

additional franchise fees. See ECF No. 104 at 6-8.

       From a statutory interpretation perspective, two broad legal principles flow from the defi-

nition of gross revenues under Chapter 66 of PURA. First, under Tex. Util. Code § 66.002(6)(A),



                                                  23
      Case 5:17-cv-01232-JKP-HJB Document 122 Filed 03/31/21 Page 24 of 35




gross revenues broadly include all consideration derived by TWC from the operation of its cable

service. But Paragraph (B)(i) broadly removes from the definition “any revenue not actually re-

ceived” by TWC. The exclusion of § 66.002(6)(B)(i) is not contingent on the revenue being billed

or qualifying as bad debt. Bad debt is merely an example of revenue that is billed but not received.

         “According to dictionaries, ‘receive’ means to ‘be given, presented with or paid (some-

thing).’ Similarly, the word means ‘to take possession or delivery of’; it implies that ‘something

comes or is allowed to come’ into one’s possession.” Thomason v. Metro. Life Ins. Co., 165 F.

Supp. 3d 512, 518 (N.D. Tex. 2016) (quoting Phillips v. Metro. Life Ins. Co., 405 S.W.3d 880, 901

(Tex. App. –Dallas 2013, no pet.)), aff’d, 703 F. App’x 247 (5th Cir. 2017). Thus, in its ordinary

use, actual receipt means that TWC has taken possession of the revenues. At times, Plaintiff uses

the term “realized,” which the Court equates to actual receipt.

         Gross revenue of TWC does not include “any revenue not actually received” by TWC.

Read in combination, the clear maxim is that TWC does not derive consideration that it does not

receive. The Court finds this maxim clear from the unambiguous statutory language.7 Of course,

creative accounting and labeling does not control as to whether TWC actually received revenue.

A provider cannot avoid including received revenue by labeling the revenue as something else.

         The remainder of the two paragraphs supplement that maxim by further delineating what

does and what does not constitute gross revenue under Chapter 66. One inclusion in gross revenue

is a pro rata portion of advertising revenue, which is “based on the number of subscribers in the

municipality divided by the total number of subscribers in relation to the relevant regional or na-

tional compensation arrangement.” See Tex. Util. Code § 66.002(6)(A). The pro rata allocation


7
 While there is no need to consider the legislative history, the maxim is equally supported therein. See ECF No. 104-
1 (House Research Organization bill analysis) at 9. Similarly, although the Court reached its conclusion regarding the
plain language of the statute without resort to the amicus briefing, it notes that its independent conclusion is consistent
with the position of the Texas Attorney General. See ECF No. 101.

                                                           24
     Case 5:17-cv-01232-JKP-HJB Document 122 Filed 03/31/21 Page 25 of 35




includes “all revenue derived” by TWC “pursuant to compensation arrangements for advertising”

and is expressly made “subject to Paragraph (B)(iii).” See id. But Paragraph (A) also contains a

specific prohibition relied upon by the City: “Advertising commissions paid to third parties shall

not be netted against advertising revenue included in gross revenue.” Id. Defendant contends that

this prohibition is still subject to the broad exclusion that gross revenue does not include revenue

not received.

       First, it should be noted that the prohibition only concerns advertising revenue that is in-

cluded in gross revenue. Thus, if the statute excludes advertising revenue from gross revenue for

whatever reason, then the prohibition on netting commissions is immaterial and inapplicable. Sec-

ond, the commissions must be paid to a third party. And third, the statute neither defines advertis-

ing commissions nor third parties. “According to Black’s Law Dictionary, the ordinary or plain

meaning of a ‘commission’ would be ‘a fee paid to an agent or employee for a particular transac-

tion, usu[ally] as a percentage of the money received from the transaction.’” Casanova v. Gold’s

Tex. Holdings Grp., Inc., No. 5:13-CV-1 161-DAE, 2016 WL 1241548, at *5 (W.D. Tex. Mar. 23,

2016) (quoting Black’s Law Dictionary (10th Ed. 2014) in context of interpreting the Fair Labor

Standards Act). This definition is consistent with the statutory text interpreted here, except that

paying an employee would not be paying a third party as that term is normally understood. The

ordinary meaning of third party “clearly must exclude the[] first and second parties,” Gentry v.

Flint Eng’g & Const. Co., 76 F.3d 95, 96 (5th Cir. 1996), which in this case would be TWC (the

cable provider) and the advertiser. Further, in interpreting other statutory text, courts routinely use

“the term ‘third party’ to refer to actions against persons other than the employer.” Medina v.

Herrera, 927 S.W.2d 597, 604 (Tex. 1996). Similarly, an employee of the first or second parties

would not be a third party for purposes of the prohibition on netting commissions paid to third



                                                  25
     Case 5:17-cv-01232-JKP-HJB Document 122 Filed 03/31/21 Page 26 of 35




parties.

           Thus, for purposes of § 66.002(6), “commissions paid to third parties” are fees paid to

third-party agents for particular transactions. Because the statute does not expressly require the

payer of the commission to be the cable provider, the payer could theoretically be either the pro-

vider or the advertiser. If the cable provider pays the commission after it actually receives adver-

tising revenue, it cannot subtract them from the advertising revenue when calculating the pro rata

allocation. If the provider effectively pays a commission prior to actual receipt of advertising rev-

enue, there is no need to reduce the received revenue by the amount of the commission because

the provider did not actually receive any additional revenue. Similarly, to the extent an advertiser

might be the payer of a commission to a third-party, such payment does not qualify as revenue to

the cable provider because § 66.002(6)(B)(i) excludes any revenue not actually received. Because

such payments do not qualify as advertising revenue for the provider, there is no revenue to net

the payment against.

           Next, the Court dispels the notion that a discount to an advertising agency is necessarily

excluded from gross revenues under Tex. Util. Code § 66.002(6)(B)(iii). That provision only ex-

cludes “refunds, rebates, or discounts made to subscribers, leased access providers, advertisers, or

a municipality.” An advertising agency differs from the actual advertiser. That provision could

apply had TWC discounted the amount due from an advertiser, but those are not the facts presented

here. Of course, if a discount reduces the amount of revenue received rather than being applied

after receipt, subparagraph (i) would exclude the non-received portion from gross revenues.

           Under the Court’s interpretation of the statutory language, whether TWC may subtract

commissions from advertising revenues depends on whether it has actually received the revenue.

Received advertising revenue is included in gross revenues through the pro rata allocation



                                                   26
     Case 5:17-cv-01232-JKP-HJB Document 122 Filed 03/31/21 Page 27 of 35




mechanism once TWC receives the revenue. To permissibly reduce their gross revenues, cable

providers may take several steps to reduce the revenue received. For example, they may charge a

lower fee for advertising whether this reduction is considered a discount or merely a lower price.

They may provide an upfront reduction in amount collected by reducing owed advertising revenue

by a standard percentage or amount whether they label it a commission or not. They may also take

some actions to reduce gross revenues after receipt through refunds, rebates, or discounts made to

certain identified persons or entities. But they may not reduce received advertising revenue by

subtracting advertising commissions paid to third parties.

       For these reasons, regardless of how Plaintiff characterizes the relevant declaratory judg-

ment, it is not entitled to summary judgment on its declaratory judgment request regarding adver-

tising revenue. For purposes of Chapter 66, the Court is unable to declare as a matter of law that

TWC may not subtract advertising commissions from revenue. Nor can it declare that receipt of

revenue does not matter with respect to netting advertising commissions against gross revenue.

TWC is entitled to summary judgment on such requests for declaratory judgment.

       Under the facts, it is at best uncertain whether TWC may subtract advertising commissions

from revenue for purposes of franchise fee payments made to the City under Chapter 66. It depends

on whether TWC had received the advertising revenue when it does the subtraction. While the

invoices suggest that the commissions are subtracted prior to receipt of advertising revenue, the

Court is not prepared to foreclose evidence regarding what revenue was received and when com-

missions were subtracted. Consequently, TWC is not entitled to summary judgment on alleged

statutory violations based on under-reported advertising revenue.

E. Unreturned Equipment Fees

       Plaintiff also characterizes its requested declaratory judgment regarding unreturned



                                                27
     Case 5:17-cv-01232-JKP-HJB Document 122 Filed 03/31/21 Page 28 of 35




equipment fees in two ways: (1) “any revenue derived from unreturned equipment fees must be

included as revenue for purposes of franchise fee payments made under Chapter 66” and (2) “un-

returned equipment fees must be included in gross revenue when realized.” ECF No. 76 at 2; ECF

No. 91 at 20.

       Initially, two time periods were at issue with respect to unreturned equipment fees because

Defendant began including such fees in its gross revenues in 2016. Plaintiff, however, has now

limited its claims regarding unreturned equipment fees to prior to 2016. Defendant explains that it

did not include such fees in its gross revenues because (1) the realization rate was very low and

did not meet collectability threshold for revenue under GAAP; (2) “in many instances, bills for

unreturned equipment were never paid”; and (3) “in the rare instances where TWC received money

for unreturned equipment prior to 2016, it did not recognize it as ‘gross revenues’ because it treated

unreturned equipment as ‘surplus equipment’ no longer in use on its cable system.” ECF No. 73

at 19. As support it relies on its answer to an interrogatory asking about unreturned equipment. See

ECF No. 73-12 (Exhibit 17). The last sentence to that interrogatory answer also adds: “Charges

for unreturned equipment are not charges to receive cable service, but are imposed on persons who

no longer take cable service from TWC and fail to return equipment.” See id.

       Unless excluded by Paragraph (B), fees for unreturned equipment qualify as gross revenue.

The statutory definition of gross revenues controls, not any collectability threshold under GAAP.

That the realization rate was low merely goes to the amount of revenue that should be included.

And the fact that bills were often unpaid goes to whether the fees are excluded as not received. As

should be clear by now, fees that are not received by TWC are excluded under Paragraph (B)(i).

So the only remaining issue is whether received fees are excludable under subparagraph (x), which

excludes “sales of capital assets or sales of surplus equipment that is not used by the purchaser to



                                                 28
     Case 5:17-cv-01232-JKP-HJB Document 122 Filed 03/31/21 Page 29 of 35




receive cable services or video services from [TWC].”

       The Court sees a significant difference between a sale of surplus equipment and a fee for

not returning equipment. Although Defendant may have treated unreturned equipment as surplus,

the last sentence of the interrogatory answer indicates that Defendant imposed the fee on former

customers rather than treated it as a sale of equipment. Moreover, Defendant’s internal accounting

records presented by Plaintiff show that cash adjustments were noted using codes for unreturned

equipment rather than a sale of surplus equipment. See ECF No. 91-32 (Sealed Ex. J-14) at TW

018256. In addition, Defendant’s corporate representative characterized the fee as “basically [a]

replacement charge,” because when the former customer does not return equipment, then TWC

has “to go out and buy” new equipment. See ECF No. 91-27 (Sealed Ex. D) at 76:7-11.

       Given the statutory language and facts of this case, Plaintiff is entitled to a declaration that

unreturned equipment fees must be included in gross revenue when realized unless the fees are

otherwise excludable under the statute. Here, Defendant relies on the exclusion of Paragraph (B)(x)

and there is a genuine dispute of material fact as to whether the exclusion applies on the facts of

this case. Thus, Defendant is not entitled on summary judgment for Plaintiff’s claims based upon

revenue from unreturned equipment.

F. Advertising Revenue Allocation

       Defendant contends that Plaintiff wrongly alleges that it improperly omitted “free” and

“bulk” subscribers from its advertising revenue. ECF No. 73 at 37. It explains that it omitted “free

subscribers” because the pro rata allocation for advertising revenue “cannot include any persons

receiving cable service for free because ‘gross revenues’ exclude revenue derived from ‘the pro-

vision of cable services or video services to customers at no charge,’ as well as ‘any revenue not

actually received.’” Id. (quoting § 66.002(6)(B)(vii) and (i)) (emphasis deleted). It further explains



                                                 29
     Case 5:17-cv-01232-JKP-HJB Document 122 Filed 03/31/21 Page 30 of 35




that it omitted “bulk subscribers” because the statute does not address them and the City’s apparent

reliance on an optional bulk subscriber formula is misplaced under the statute. Id. Defendant,

therefore, argues that it “could not have violated Texas law by declining to use an ‘optional’ for-

mula – even if it theoretically mattered, which it does not.” Id. at 38.

       Plaintiff focuses on the allocation provision for advertising revenue in § 66.002(6)(A),

which is based on the number of subscribers. ECF No. 91 at 29-30. It first submits that the unam-

biguous purpose of the provision is to properly account for advertising revenue based on the num-

ber of subscribers who can see the advertisements. See id. at 29. It thus argues that, because both

free and bulk subscribers can see the advertisements, they are counted in the allocation provision.

See id. at 29-30. It further argues that TWC’s concession that it omits free and bulk subscribers

creates a genuine dispute of material fact as to how many subscribers were omitted. See id. at 30.

       The statute neither defines “subscribers” nor limits it to paid subscribers through Paragraph

(A). The statute also does not address bulk subscribers. Reading Paragraph (A) in isolation, the

allocation provision clearly applies to all subscribers. It does not matter whether the subscribers

pay for cable services. It does not matter whether they are considered a bulk subscriber. The clear

intent is to obtain an accurate ratio by counting all subscribers within a particular municipality and

calculating a ratio from the subscribers within the relevant region.

       Defendant relies on § 66.002(6)(B)(i) and (vii) to avoid including non-paying subscribers.

But the reliance on Paragraph (B)(i) is off the mark when it comes to deciding whether non-paying

subscribers are included within the pro rata allocation calculation. While the advertising revenues

must be received, cable providers receive such revenue from advertisers and advertising agencies,

not from subscribers. Thus, the fee-paying status of the subscriber does not matter with respect to

Paragraph (B)(i). And, with respect to Paragraph (B)(vii), the fact that gross revenues do not



                                                 30
     Case 5:17-cv-01232-JKP-HJB Document 122 Filed 03/31/21 Page 31 of 35




include the provision of cable services to customers at no charge appears markedly distinct from

securing advertising revenue as defined in Paragraph (A).

        The statute clearly wants to apportion advertising revenue based upon the pro rata share of

municipal subscribers in a given region. To accurately calculate the pro rata allocation requires an

accurate count of all subscribers. Free and bulk subscribers undoubtedly count in the allocation.

Because Defendant has conceded that it omits such subscribers from its calculations, it is not en-

titled to summary judgment on this issue. By not including free or bulk subscribers, Defendant has

inaccurately calculated the advertising allocation. At this point, the Court need not determine

whether an apartment complex with one hundred rented units counts as a single subscriber or one

hundred subscribers.

G. Under-Reported Subscriber Revenue

        Defendant also moves for summary judgment on Plaintiff’s claim that Defendant under-

paid subscriber revenue from 2006 through 2017. ECF No. 73 at 16-19, 38-39. It contends that the

City’s results from a different audit demonstrate that the City’s premise for this claim is knowingly

false. Id. at 38.

        Despite Defendant’s confidence in its position, it has not carried its burden to show a lack

of a genuine dispute of material fact. Plaintiff, furthermore, has adequately refuted Defendant’s

contention. See ECF No. 91 at 30-33. Because there is a genuine dispute of material fact on this

claim, Defendant is not entitled to summary judgment on it.

H. Other Requests for Declaratory Judgment

        As noted earlier, Plaintiff requests various declaratory judgments in this case. Although

Defendant purports to seek summary judgment of all claims of Plaintiff, see ECF No. 73 at 22, it

does so only through its invocation of laches and waiver. When Defendant addresses the merits of



                                                 31
     Case 5:17-cv-01232-JKP-HJB Document 122 Filed 03/31/21 Page 32 of 35




Plaintiff’s various claims, Defendant fails to address each request for declaratory judgment. In

general, a party cannot obtain summary judgment on a claim not addressed in its motion. This case

presents no reason to address claims not raised in Defendant’s motion for summary judgment.

                                   VII. MONEY HAD AND RECEIVED

          Defendant also moves for summary judgment on Plaintiff’s claim for money had and re-

ceived. ECF No. 73 at 44. Plaintiff explains that it brought this claim to “receive ‘the full amount

of Franchise fees owing pursuant to [PURA].’” ECF No. 91 at 33 (quoting FAC ¶¶ 37-38; SAC ¶¶

35-36).

          “A case for money had and received looks solely to whether the defendant holds money

that belongs to the plaintiff.” Aetna Life Ins. Co. v. Humble Surgical Hosp., LLC, No. CV H-12-

1206, 2016 WL 7496743, at *2 (S.D. Tex. Dec. 31, 2016). Texas courts apply the ordinary princi-

ples of common law:

          The question, in an action for money had and received, is to which party does the
          money, in equity, justice, and law, belong. All plaintiff need show is that defendant
          holds money which in equity and good conscience belongs to him. Again, it has
          been declared that a cause of action for money had and received is less restricted
          and fettered by technical rules and formalities than any other form of action. It aims
          at the abstract justice of the case, and looks solely at the inquiry, whether the de-
          fendant holds money, which belongs to the plaintiff.
Bank of Saipan v. CNG Fin. Corp., 380 F.3d 836, 840 (5th Cir. 2004) (quoting Staats v. Miller,

150 Tex. 581, 243 S.W.2d 686, 687-88 (1951)). Such a claim “is equitable in nature” and “is not

premised on wrongdoing, but looks only to the justice of the case and inquires whether the defend-

ant has received money which rightfully belongs to another.” Plains Exploration & Prod. Co. v.

Torch Energy Advisors Inc., 473 S.W.3d 296, 302 n.4 (Tex. 2015) (internal quotation marks and

citations omitted).

          In essence, Defendant merely relies on its failed defenses (laches and waiver) and conclu-

sory statements to avoid this claim. But viewing the evidence in the light most favorable to

                                                   32
     Case 5:17-cv-01232-JKP-HJB Document 122 Filed 03/31/21 Page 33 of 35




Plaintiff, the Court finds that Defendant has not shown that it is entitled to judgment as a matter of

law on the City’s money-had-and-received claim. At the very least, a genuine dispute of material

fact exists as to whether Defendant holds money which belongs to the City as a matter of equity

and good conscience. Consequently, granting summary judgment on this claim is improper. See

Midwestern Cattle Mktg., L.L.C. v. Legend Bank, N. A., 800 F. App’x 239, 246-47 (5th Cir. 2020)

(per curiam).

                VIII. ATTORNEY FEES, COSTS, AND PRE-JUDGMENT INTEREST

       Defendant also asserts that Plaintiff is not entitled to attorney fees, costs, or pre-judgment

interest. ECF No. 73 at 45. It argues that Plaintiff can no longer rely on the Texas Declaratory

Judgment Act for costs or fees, the federal Declaratory Judgment Act does not provide statutory

authority, and nothing in Chapter 66 of PURA permits prejudgment interest. See id. In response,

Plaintiff appears to agree that it lost those remedies upon removal of this action but attempts to

rely on Tex. Util. Code § 66.015(a) for such remedies. See ECF No. 91 at 35-36.

       Based on Plaintiff’s response, summary judgment is warranted on the fees and costs sought

under the Texas Declaratory Judgment Act. But, in its First Amended Complaint, the City generi-

cally seeks “Costs of court,” “Attorneys’ fees as provided by law,” and “Pre- and post-judgment

interest as allowed by law.” See FAC ¶¶ 45-47. Defendant has not shown that that it is entitled to

judgment as a matter of law on any of these generic remedies.

       Furthermore, in its proposed Second Amended Complaint and in response to Defendant’s

motion for summary judgment, Plaintiff relies on § 66.015(a) for such remedies. At this point it is

premature for Plaintiff to rely on § 66.015(a) whether the Court grants leave to file the Second

Amended Complaint or not. That section, titled “Compliance,” states:

       Should the holder of a state-issued certificate of franchise authority be found by a
       court of competent jurisdiction to be in noncompliance with the requirements of

                                                 33
     Case 5:17-cv-01232-JKP-HJB Document 122 Filed 03/31/21 Page 34 of 35




       this chapter, the court shall order the holder [sic] a state-issued certificate of fran-
       chise authority, within a specified reasonable period of time, to cure such noncom-
       pliance. Failure to comply shall subject the holder of the state-issued franchise of
       franchise authority to penalties as the court shall reasonably impose, up to and in-
       cluding revocation of the state-issued certificate of franchise authority granted un-
       der this chapter.
This provision does two distinct things. First, it mandates the court to set a reasonable “period of

time” to cure noncompliance with Chapter 66. Second, it sets out mandatory “penalties as the court

shall reasonably impose,” for a “[f]ailure to comply.”

       This provision does not require a pre-pled penalty for the Court to impose for a failure to

comply. And, even if it did, there is no apparent reason why Plaintiff’s present requests for fees,

costs, and interest could not be considered in that respect. Notably, although both parties treat the

mandatory penalty portion of § 66.015(a) as penalties for noncompliance with Chapter 66, that

portion could be interpreted as setting out penalties for failing to timely comply with the court

order to cure the noncompliance with Chapter 66. This latter interpretation flows well with the

tense and provides an explanation for the use of “Failure to comply” instead of “Noncompliance.”

The latter opening would better convey that the Legislators wanted “Failure to comply” to refer to

the Chapter 66 noncompliance rather than a failure to comply with the court directive to cure the

noncompliance.

                                       IX. CONCLUSION

       For the foregoing reasons, the Court GRANTS IN PART AND DENIES IN PART

TWC’s Motion for Summary Judgment (ECF No. 73) and GRANTS IN PART AND DENIES IN

PART City of San Antonio’s Motion for Partial Summary Judgment (ECF No. 76). It grants

TWC’s motion to the extent Plaintiff seeks (1) a declaratory judgment that TWC may not subtract

advertising commissions from revenue or that receipt of revenue does not matter with respect to

netting advertising commissions against gross revenue and (2) fees and costs under the Texas


                                                 34
     Case 5:17-cv-01232-JKP-HJB Document 122 Filed 03/31/21 Page 35 of 35




Declaratory Judgment Act. It grants the City’s motion to the extent Plaintiff seeks a declaration

that (1) GAAP do not supersede the statutory language and (2) unreturned equipment fees must be

included in gross revenue when realized unless the fees are otherwise excludable under the statute.

It otherwise denies both motions.

       The Court, furthermore, has accepted Plaintiff’s dropping of certain claims in this action

through its briefing and its proposed Second Amended Complaint. In doing so, it has not issued

any ruling on the pending motion to amend. That motion and a motion for sanctions remain before

the Magistrate Judge. Based on the Court’s rulings herein, the following claims are dismissed from

this action with prejudice:

       (1) dropped or abandoned declaratory judgment claim regarding categories (ii), (v) and (vi)

set out in the First Amended Complaint;

       (2) dropped or abandoned claims for unpaid franchise fees based on either (i) under-re-

ported package early termination fees or (ii) unreported third-party advertising fees;

       (3) claim regarding unreturned equipment to franchise fee payments made by TWC prior

to 2016;

       (4) declaratory judgment that TWC may not subtract advertising commissions from reve-

nue or that receipt of revenue does not matter with respect to netting advertising commissions

against gross revenue; and

       (5) fees and costs sought under the Texas Declaratory Judgment Act.

       IT IS SO ORDERED this 31st day of March 2021.




                                              JASON PULLIAM
                                              UNITED STATES DISTRICT JUDGE


                                                35
